

EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is entered into effective
as of December 10, 2009 (the Effective Date”), by and between POZEN Inc.
(the “Company”), with offices located at Suite 400, 1414 Raleigh Road, Chapel
Hill, North Carolina 27517, and John G. Fort, M.D. (“Executive”), whose address
is 74009 Harvey Road, North Carolina 27517.


WITNESSETH:


WHEREAS, the Company is engaged in certain pharmaceutical research, development
and marketing activities; and


WHEREAS, the Company Executive in the position of Chief Medical Officers, and
Executive desires to remain employed with the Company.


NOW, THEREFORE, in consideration of the foregoing and the provisions and mutual
promises herein contained and other good and valuable consideration, the parties
hereby agree as follows:


1. EMPLOYMENT.  The Company hereby agrees to continue to employ Executive, and
Executive hereby agrees to remain employed, as Chief Medical Officer of the
Company, with such duties and responsibilities as are normally related to such
position in accordance with the standards of the industry and as specified in
Exhibit A, attached hereto and incorporated herein by reference, and such
additional duties as may be assigned to Executive from time to time by the
President or the Board of Directors of the Company.


2. TERM.  Executive’s employment shall be for a term of one (1) year from the
date of execution of this Agreement (the “Initial Term”), and thereafter shall
be automatically renewed with additional one (1) year terms to follow
consecutively, subject to the termination and severance provisions herein later
provided, unless amended or modified by mutual agreement of the parties.  As
used herein, “Term” shall include the Initial Term and any renewals thereof in
accordance with this Agreement.


3. EXCLUSIVE SERVICE.  Executive agrees to devote Executive’s full time and
attention to the performance of Executive’s duties and responsibilities on
behalf of the Company.  Executive shall comply with all policies and regulations
of the Company and all applicable government laws, rules and regulations that
are now or hereafter in effect.


4. COMPENSATION.  During the Term of this Agreement, Executive’s compensation
shall be determined and paid as follows:



 
 

--------------------------------------------------------------------------------

 

(a) Base Salary.  Executive shall receive an annual base salary of Two Hundred
Ninety-Two Thousand Eight Hundred Seventy Dollars ($292,870.00) payable in
accordance with the Company’s standard payroll practices and subject to
applicable withholdings.  Annual increases will be made, if any, based upon
performance, and in the sole discretion of the Company, such increases, if any,
to be effective as may be set by the Committee by March 31 of each year during
the Term.


(b) Bonus.  Executive shall be eligible to receive an annual cash incentive
bonus of up to forty percent (40%) of Executive’s annual base salary as may be
set by the Company by March 31 of each year.  The determination of the actual
bonus earned, if any, shall be at the sole discretion of the Company and shall
be based upon the Company’s assessment of Executive’s performance and the
achievement of certain objectives which shall be set by the Company from time to
time. Executive’s performance shall be evaluated by the Company on an annual
basis, and the Company shall adjust Executive’s compensation in its sole
discretion.  Nothing in this section shall be construed as guaranteeing
Executive a bonus in any amount.  If an annual bonus is awarded, it shall be
paid in the year following the year in which such bonus was earned, on or before
March 15 of such year.


(c) Stock Options.  Subject to the approval of the Compensation Committee or the
Board of Directors, Executive shall also be eligible to receive an annual stock
option or other incentive award, with the amount and form of any such award
being determined in the sole discretion of the Company.


(d) Benefits.  Executive shall be eligible to participate in the Company’s
standard employee benefit programs made available to employees of the Company
from time to time, subject to appropriate premium contributions, benefit
elections, etc. and provided that Executive meets the eligibility requirements
thereof.  In addition, Executive shall be entitled to three (3) weeks of paid
vacation per year.


(e) Business Expenses.  The Company shall reimburse Executive for all reasonable
expenses incurred in the furtherance of the Company’s business and interests,
including travel and entertainment, provided that Executive complies with the
expense reporting policies and procedures of the Company.


(f) Adequate Office Space.  The Company shall provide to Executive adequate
office space, facilities, and administrative support appropriate to Executive’s
position.


5. TERMINATION.  This Agreement shall or may be terminated, as the case may be,
upon the terms and conditions hereinafter provided.


(a) Voluntary Termination.  This Agreement shall be considered voluntarily
terminated by the parties if either party provides written notice of such
party’s intent not to renew this Agreement, provided that such party shall
provide at least ninety (90) days’ written notice to the other party prior to
the last day of the Initial Term or any renewal term.



 
 

--------------------------------------------------------------------------------

 

(b) Involuntary Termination. The Company may terminate this Agreement upon
written notice to Executive (or Executive’s representative) in any of the
following events:


(i) The death of Executive;


(ii) Executive becomes permanently disabled (as defined in Section 5(g) below);
or


(iii) For Cause, immediately upon written notice to Executive.  “Cause” shall be
determined by the Board of Directors and shall mean:  (A) breach by Executive of
the terms of this Agreement; (B) breach of the Nondisclosure, Inventions and
Non-Competition Agreement (described in Section 6 below); (C) material failure
by Executive to comply with the policies or directives of the Company or the
Board of Directors; (D) any illegal or dishonest action that is materially
detrimental to the Company; or (E) Executive’s failure to faithfully carry out
the duties of Executive’s position, provided that Executive shall be given a
period of thirty (30) days after receipt of written notice of such failure
during which to correct such failure; and (F) Executive’s violation of the
Company’s policies regarding harassment or unlawful discrimination.


(c) Obligations upon Certain Terminations.  Upon voluntary termination of this
Agreement, or termination of Executive’s employment by the Company for Cause (as
defined above) or upon Executive’s death or disability, or termination by
Executive for other than Good Reason (as defined below), the Company shall have
no further obligations hereunder other than the payment of all compensation and
other benefits payable to Executive through the date of such termination. Such
amounts shall be paid on the Company’s next regularly scheduled payroll date
unless any such amount is not then calculable, in which case payment of such
amount shall be made on the first regularly scheduled payroll date after the
amount is calculable but no later than March 15 of the year following the year
in which the Executive’s employment terminated.



 
 

--------------------------------------------------------------------------------

 

(d)  Severance.


(i) In the event of termination of Executive’s employment (A) by the Company for
reasons other than Cause or Executive’s death or disability, or (B) by Executive
for Good Reason, and provided Executive executes and does not revoke a release
and settlement agreement (the “Release”) in a form acceptable to the Company,
Executive shall receive a severance benefit, subject to any applicable taxes and
withholdings, in an amount equal to one (1) year’s base salary (the “Salary
Benefit”) plus the average annual bonus awarded Executive over the previous two
(2) years (the Bonus,” and, together with the Salary Benefit, the “Severance
Benefit”). Subject to Section 5(d)(ii) below, the Company shall pay the Salary
Benefit, in monthly installments, on the fifth business day of each month
commencing with the second month following the month in which Executive’s
termination of employment occurred. The Company shall pay the Bonus in a lump
sum payment within ninety (90) days of the date of termination of Executive’s
employment (the “Termination Date”), but in no event later than March 15 of the
year following the year in which such termination of employment occurred, or in
the event of termination pursuant to Section 5(e)(iv), no later than March 15 of
the year following the year in which the Change of Control occurred.  Executive
shall also continue to be entitled to receive all Company nontaxable health and
other nontaxable employee benefits to which Executive was entitled as of the
Termination Date, subject to the terms of all applicable benefit plans and to
the extent such benefits can be provided to non-employees (or to the extent such
benefits cannot be provided to non-employees, then the amount the Company was
paying for those benefits immediately prior to the Termination Date), at the
same average level and on the same terms and conditions which applied
immediately prior to the Termination Date, for the shorter of (i) one year
following the date of such Termination Date or (ii) until Executive obtains
comparable coverage from another employer (the “Continuing Benefits”).


(ii)  Notwithstanding the foregoing, if Executive is on the termination date a
“specified employee” (as defined in Section 409A of the Internal Revenue Code,
as amended (the “Code”) and the regulations promulgated under such Section 409A
(“Code Section 409A”) and as determined in accordance with the permissible
method then in use by the Company, or, if none, in accordance with the
applicable default provisions of Code Section 409A, relating to “specified
employees”), then if and to the extent required in order to avoid the imposition
on Executive of any excise tax under Code Section 409A, the payment of any
Severance Benefit, Continuing Benefits or other payments under this Section 5
shall not commence until, and shall be made on, the first business day after the
date that is six (6) months following the Termination Date, and in such event
the initial payment shall include a catch-up amount covering amounts that would
otherwise have been paid during the six-month period following the Termination
Date.



 
 

--------------------------------------------------------------------------------

 

(e) Good Reason.  For purposes of this Agreement, “Good Reason” shall mean, the
occurrence, without the consent of Executive, of any of the following events,
unless, in the case of (i), (ii) and (iii) below, such event is corrected within
thirty (30) days after written notification by Executive to the Company of the
same: (i) the office from which Executive performs Executive’s principal duties
is moved more than fifty (50) miles from the current location of the Company’s
offices in Chapel Hill, North Carolina; (ii) Executive’s duties and
responsibilities are substantially reduced or diminished; (iii) the Company
materially breaches its obligations under this Agreement; or (iv) a Change of
Control (as defined below) occurs and Executive notifies the Company in writing
within sixty (60) days of the consummation of such Change of Control that
Executive intends to terminate Executive’s employment as a result of the Change
of Control, in which event such termination shall be effective not less than
sixty (60) days after the date of such written notice.


 
(f) Disability.  For purposes of this Agreement, Executive shall be considered
permanently disabled when a qualified medical doctor mutually acceptable to the
Company and Executive or Executive’s personal representative shall have
certified in writing that:  (i) Executive is unable because of medically
determinable physical or mental disability to perform substantially all of
Executive’s duties for more than one hundred eighty (180) calendar days measured
from the last full day of work; or (ii) by reason of mental or physical
disability, it is unlikely that Executive will be able, within one hundred
eighty (180) calendar days, to resume substantially all business duties and
responsibilities in which Executive was previously engaged and otherwise
discharge Executive’s duties under this Agreement.


(g) Change of Control.  For purposes of this Agreement, a “Change of Control”
shall be deemed to have occurred:


(i)  If any person (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than
the Company or any trustee or fiduciary holding securities under an employee
benefit plan of the Company) becomes a beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the voting power of the then outstanding
securities of the Company; provided that a Change of Control shall not be deemed
to occur as a result of a transaction in which the Company becomes a subsidiary
of another corporation and in which the stockholders of the Company, immediately
prior to the transaction, will beneficially own, immediately after the
transaction, shares entitling such stockholders to more than 50% of all votes to
which all stockholders of the parent corporation would be entitled in the
election of directors (without consideration of the rights of any class of stock
to elect directors by a separate class vote); or


(ii) Upon the consummation of (A) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote), or (B) a sale
or other disposition of all or substantially all of the assets of the Company.

 
 

--------------------------------------------------------------------------------

 

6. NON-DISCLOSURE, INVENTIONS AND NON COMPETITION.  Executive acknowledges that
Executive has executed and agrees to continue to be bound by the terms of the
Company’s standard non-disclosure, inventions and non-competition agreement in
the form attached hereto as Exhibit B and that such terms are incorporated
herein by reference and made a material part of this Agreement (the
“Nondisclosure Agreement”).


7. NOTICES.  Any notice required to be given shall be in writing personally
delivered by certified mail or registered mail or by facsimile (receipt
confirmed) to the address last shown in the Company’s records.


8. SEVERABILITY.  The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision (or part thereof) of
this Agreement shall in no way affect the validity or enforceability of any
other provision (or remaining part thereof).


9. GOVERNING LAW.  This Agreement shall be governed by and construed according
to the laws of the State of North Carolina, without reference to the choice of
law provisions of such laws.


10. ENTIRE AGREEMENT.  This Agreement and the Nondisclosure Agreement (including
any exhibits or schedules hereto or thereto) contain the entire agreement of the
parties relating to the subject matter hereof, and the parties hereto have made
no agreements, representations, or warranties relating to the subject matter of
this Agreement which are not set forth herein or therein.  In particular,
without limiting the foregoing, this Agreement supersedes in its entirety that
certain offer letter from the Company to Executive dated September 1, 2005.  No
modification of this Agreement shall be valid unless made in writing and signed
by the parties hereto.


11. BENEFIT.  This Agreement shall be binding upon and inure to the benefit of
both parties and their respective heirs, representatives, successors and
assigns, including any corporation or other entity with which or into which the
Company may be merged or which may succeed to its assets or business; provided,
however, that the obligations of Executive are personal and shall not be
assigned by Executive.


12. EXECUTIVE REPRESENTATIONS.


(a) Executive represents that her performance of this Agreement and as an
employee of the Company does not and will not breach any employment,
non-competition or other agreement to keep confidential any confidential or
proprietary information acquired by Executive in confidence or in trust prior to
Executive’s employment by the Company.  Executive represents that she has not
entered into, and agrees not to enter into, any agreement that conflicts with or
violates this Agreement or would prevent or interfere with the Company’s
employment of Executive on the terms set forth herein.





 
 

--------------------------------------------------------------------------------

 

(b) Executive represents that he has not brought and shall not use in the
performance of Executive's responsibilities for the Company, any materials or
documents of a former employer which are not generally available to the public
or which did not belong to Executive prior to Executive’s employment with the
Company, unless Executive has obtained written authorization from the former
employer or other owner for their possession and use and provided the Company
with a copy thereof.


13. INJUNCTIVE RELIEF.  Executive understands and agrees that the Company will
suffer irreparable harm in the event that Executive breaches any of Executive’s
obligations under this Agreement and that monetary damages will be inadequate to
compensate the Company for such breach.  Accordingly, Executive agrees that, in
the event of a breach or threatened breach by Executive of any of the provisions
of this Agreement, the Company, in addition to and not in limitation of any
other rights, remedies, or damages available to the Company at law or in equity,
shall be entitled to a permanent injunction in order to prevent or to restrain
any such breach by Executive, or by Executive’s partners, agents,
representatives, servants, employers, employees and/or any and all persons
directly or indirectly acting for or with Executive; provided such injunction
shall not affect Executive’s ownership rights in the Company or compensation
earned or due Executive.


[Signature page follows]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement and affixed their seals as of the day and year first above written.




EMPLOYER:



 
POZEN Inc.
       
By:
/s/ John R. Plachetka
 
Name:
John R. Plachetka, Pharm.D.
 
Title:
Chairman, President and CEO



EMPLOYEE:



 
/s/ John G. Fort
 
John G. Fort, MD, MBA








 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Responsibility and Tasks List
Chief Medical Officer
 


 
1)  
Serve as the Chief Medical Officer at POZEN

a.  
Standards of Performance

i.  
Serve as primary contact on all medical matters with the CROs working with POZEN
or the investigator sites in POZEN monitored trials

ii.  
Monitor POZEN clinical trials to ensure continued subject safety and ensure
comprehensive evaluation of information relevant to the safety of the drugs
under study

 
 
2)  
Manage overall safety aspects of clinical studies with selected CRO medical
personnel or internal staff depending on specific program

a.  
Standards of Performance

i.  
Ensure all safety data are properly presented and available for filing with the
regulatory authorities as dictated by the regulations in a timely manner

ii.  
Ensure all safety related follow-up activities are conducted to completion per
POZEN Protocols, ICH Guidelines and FDA Regulations

iii.  
Ensure company compliance with all FDA and international regulatory requirements
for the medical monitoring of POZEN sponsored trials



3)  
Review and approve all documents requiring medical review and interpretation

a.  
Standards of Performance

i.  
Provide medical opinion on all relative documents prior to submission to
regulatory authorities, journals, external meetings

ii.  
Provide medical input to all protocols and clinical study reports in a timely
fashion and in accord with ICH/FDA guidelines



4)  
Establish contacts with new Key Opinion Leaders (KOL’s) and maintain contacts
with our current KOL’s in conjunction with the Clinical Project Leaders for each
development program

a.  
Standards of Performance

i.  
Stay current with the literature in the fields that are of interest to POZEN to
help determine the KOL’s

ii.  
In conjunction with the Project Leaders maintain frequent contacts with the
KOL’s through conference calls and by attending Scientific meetings eg ACG, DDW







 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B




NON-DISCLOSURE, INVENTION AND NON-COMPETITION AGREEMENT


THIS NON-DISCLOSURE, INVENTION AND NON-COMPETITION AGREEMENT (the "Agreement")
is effective for all purposes and in all respects, by and between POZEN Inc., a
Delaware corporation (hereinafter referred to as "Employer"), and John G. Fort,
MD, MBA (hereinafter referred to as "Employee").


WHEREAS, Employer is about to employ Employee in a position of trust and
confidence to aid Employer in its business; and


WHEREAS, Employer desires to receive from Employee a covenant not to disclose
certain information relating to Employer's business and certain other covenants;
and


WHEREAS, as a material inducement to Employer to employ Employee and to pay to
Employee compensation for such services, Employee has agreed to such covenants;
and


WHEREAS, Employer and Employee desire to set forth in writing the terms and
conditions of their agreements and understandings.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby agree as follows:


1.           Disclosure of Information.  Employee acknowledges that, in and as a
result of his employment by Employer, he will be making use of, acquiring and/or
adding to confidential information of a special and unique nature and value,
including, without limitation, Employer's trade secrets, products, systems,
programs, procedures, manuals, guides (as periodically updated or supplemented),
confidential reports and communications (including, without limitation, customer
site information, technical information on the performance and reliability of
Employer's products and the development or acquisition of future products or
product enhancements by Employer) and lists of customers, as well as the nature
and type of the services rendered by Employer and the fees paid by Employer's
customers.  Employee further acknowledges that any information and materials
received by Employer from third parties in confidence (or subject to
non-disclosure covenants) shall be deemed to be and shall be confidential
information within the meaning of this Section 1.

 
 

--------------------------------------------------------------------------------

 

As a material inducement to Employer to employ Employee and to pay to Employee
compensation for such services to be rendered to Employer by Employee (it being
understood and agreed by the parties hereto that such compensation shall also be
paid and received in consideration hereof), Employee covenants and agrees that
he shall not, except with the prior written consent of the Board of Directors of
Employer, at any time during or following the term of his employment with
Employer, directly or indirectly, divulge, reveal, report, publish, transfer or
disclose, for any purpose whatsoever, any of such confidential information which
has been obtained by or disclosed to him as a result of his employment with
Employer, including, without limitation, any Proprietary Information, as defined
in Section 2 hereof; Employee agrees further that upon termination of his
employment with Employer for any reason, he shall sign the Employee Termination
Statement, a form of which is attached hereto. The aforementioned obligation of
confidentiality and non-disclosure shall not apply when:


(a)           Public Domain. The information disclosed to Employee was in the
public domain at the time of disclosure, or at any time after disclosure has
become a part of the public domain by publication or otherwise through sources
other than Employee, directly or indirectly, and without fault on the part of
Employee in failing to keep such information confi­dential; or


(b)           Requirement of Law or Order.  Disclosure is required by law or
court order, provided Employee gives Employer prior written notice of any such
disclosure; or


(c)           Agreement. Disclosure is made with the prior written agreement of
the Board of Directors of Employer; or


(d)           Prior Information.  The information is encompassed by the ideas
and inventions listed on Schedule A hereto or was in Employee’s possession at
the time of disclosure, as shown by written records in existence prior to such
time, and such information has not been transferred to Employer, and was not
acquired, directly or indirectly, from the Employer; or


(e)           Third Party Disclosure.  The information is lawfully disclosed to
Employee after the termination of his employment by a third party who is under
no obligation of confidentiality to Employer with respect to such information;
or


(f)           Independently Developed.  Such information is independently
developed by Employee subsequent to the termination of his active participation
in the business of Employer, as demonstrated by written records of Employee
which are contemporaneously maintained.


2.           Definition of Proprietary Information.  For purposes of this
Agreement, the term "Proprietary Information" shall mean all of the following
materials and information (whether or not reduced to writing and whether or not
patentable or protectable by copyright) which Employee receives, receives access
to, conceives of or develops, in whole or in part, as a direct or indirect
result of his employment with Employer, in the course of his employment with
Employer (in any capacity, whether executive, managerial, planning, technical,
sales, research, development, manufacturing, engineering or otherwise) or
through the use of any of Employer's facilities or resources:



 
 

--------------------------------------------------------------------------------

 

(i)           Manufactured products, assembled or unassembled, and any related
goods or systems and any and all future products, software or systems developed
or derived therefrom;


(ii)           With respect to the items described in Section 2(i) above, all
hardware and software relating to design or manufacture; all source and object
codes to such hardware and software; all specifications, design concepts,
documents and manuals; all security systems relating to the product or
procedures, including, without limitation, software security systems;


(iii)           Trade secrets, production processes, marketing techniques,
mailing lists, purchasing information, price lists, pricing policies, quoting
procedures, financial information, customer and prospect names and requirements,
customer data, customer site information and other materials or information
relating to the manner in which Employer does business;


(iv)           Discoveries, concepts and ideas, whether or not patentable or
protectable by copyright, including, without limitation, the nature and results
of research and development activities, technical information on product or
program performance and reliability, processes, formulas, techniques,
"know-how", source codes, object codes, designs, drawings and specifications;


(v)           Any other material or information related to the business or
activities of Employer which is not generally known to others engaged in similar
businesses or activities;


(vi)           Any other material or information that has been created,
discovered or developed, or otherwise becomes known to Employer which has
commercial value in the business in which Employer is engaged; and


(vii)           All ideas which are derived from or relate to Employee's access
to or knowledge of any of the above-enumerated materials and information.


Failure to mark any of the Proprietary Information as confidential shall not
affect its status as part of the Proprietary Information under the terms of this
Agreement.



 
 

--------------------------------------------------------------------------------

 

3.           Ownership of Information.


(i)           Employee hereby assigns to Employer all of Employee's right, title
and interest in any idea (whether or not patentable or protectable by
copyright), product, invention, discovery, computer software program or other
computer-related equipment or technology, conceived or developed in whole or in
part, or in which Employee may have aided in its development, while employed by
Employer, including, without limitation, any Proprietary Information.  If any
one or more of the aforementioned are deemed in any way to fall within the
definition of "work made for hire", as such term is defined in 17 U.S.C. § 101,
such work shall be considered "work made for hire", the copyright of which shall
be owned solely, completely and exclusively by Employer.  If any of the
aforementioned are considered to be work not included in the categories of work
covered by the "work made for hire" definition contained in 17 U.S.C. § 101,
such work shall be owned solely by, or assigned or transferred completely and
exclusively to, Employer.  Employee agrees to execute any instruments and to do
all other things reasonably requested by Employer (both during and after
Employee's employment with Employer) in order to more fully vest in Employer all
ownership rights in those items thereby transferred by Employee to
Employer.  Employee further agrees to disclose immediately to Employer all
Proprietary Information conceived of or developed in whole or in part by him
during the term of his employment with Employer and to assign to Employer any
right, title or interest he may have in such Proprietary Information.


(ii)           Employee hereby represents and warrants that Employee has fully
disclosed to Employer on Schedule A hereto any idea, invention, product,
improvement, computer software program or other equipment or technology related
to therapeutic pharmaceuticals (an “Invention”) not covered in Section 3(i)
above which, prior to his employment with Employer, Employee conceived of or
developed, wholly or in part, and in which Employee has any right, title or
proprietary interest and which directly relate to Employer's business, but which
has not been published or filed with the United States Patent or Copyright
Offices or assigned or transferred to Employer.  If there is no such list of
Schedule A, Employee represents that Employee has made no such Inventions at the
time of signing this Agreement or Employee hereby assigns such Inventions to
Employer.


(iii)  Notwithstanding anything in this Agreement to the contrary, the
obligation of Employee to assign or offer to assign his rights in an Invention
to Employer shall not extend or apply to an Invention that Employee developed
entirely on his own time without using Employer's equipment, supplies, facility
or trade secret information unless such Invention (a) relates to Employer's
business or actual or demonstrably anticipated research or development, or (b)
results from any work performed by Employee for Employer.  Employee shall bear
the burden of proof in establishing that his Invention qualifies for exclusion
under this Section 3(iii).  With respect to Section 3(iii), it is agreed and
acknowledged that during Employee’s employment, Employer may enter other lines
of business, which are related or unrelated to its current lines of business, in
which case this Agreement would be expanded to cover such new lines of business.



 
 

--------------------------------------------------------------------------------

 

4.           Injunctive Relief.  Employee understands and agrees that Employer
will suffer irreparable harm in the event that Employee breaches any of his
obligations under this Agreement and that monetary damages will be inadequate to
compensate Employer for such breach.  Accordingly, Employee agrees that, in the
event of a breach or threatened breach by Employee of any of the provisions of
this Agreement, Employer, in addition to and not in limitation of any other
rights, remedies or damages available to Employer at law or in equity, shall be
entitled to a permanent injunction in order to prevent or to restrain any such
breach by Employee, or any of employee's partners, agents, representatives,
servants, employers, employees and/or any and all persons directly or indirectly
acting for or with him.


5.           Records.  All notes, data, tapes, reference materials, sketches,
drawings, memoranda, models and records in any way relating to any of the
information referred to in Sections 1, 2 and 3 hereof (including, without
limitation, any Proprietary Information) or to Employer's business shall belong
exclusively to Employer, and Employee agrees to turn over to Employer all such
materials and all copies of such materials in his possession or then under his
control at the request of Employer or, in the absence of such a request, upon
the termination of Employee's employment with Employer.


6.           Accounting for Profits.  Employee covenants and agrees that, if he
shall violate any of his covenants or agreements under this Agreement, Employer
shall be entitled to an accounting and repayment of all profits, compensation,
commissions, remunerations or benefits which Employee directly or indirectly has
realized and/or may realize as a result of, growing out of or in connection with
any such violation; such remedy shall be in addition to and not in limitation of
any injunctive relief or other rights or remedies to which Employer is or may be
entitled at law, in equity or under this Agreement.


7.           Covenant Not to Compete.  It is recognized and understood by the
parties hereto that Employee, through Employee's association with Employer as an
employee, shall acquire a considerable amount of knowledge and goodwill with
respect to the business of Employer, which knowledge and goodwill are extremely
valuable to Employer and which would be extremely detrimental to Employer if
used by Employee to compete with Employer.  It is, therefore, understood and
agreed by the parties hereto that, because of the nature of the business of
Employer, it is necessary to afford fair protection to Employer from such
competition by Employee.  Consequently, as a material inducement to employ
Employee in the aforementioned positions, Employee covenants and agrees to the
following:


(a)           Except as otherwise approved in writing by Employer, Employee
agrees:


(i)           that Employee will not, directly or indirectly, with or through
any family member or former director, officer or employee of Employer, or acting
along or as a member of a partnership or as an officer, holder of or investor in
as much as 5% of any security of any class, director, employee, consultant or
representative of any corporation or other business entity:



 
 

--------------------------------------------------------------------------------

 

(1) at any time while engaged as an employee of Employer and for a period of two
(2) years following termination as an employee, interfere with, or seek to
interfere with, the relationship between Employer or any affiliate of Employer
and the following: (a) any of the employees of such entities; (b) any of the
custom­ers of such entities then existing or existing at any time within three
(3) years prior to termination of Employee’s employ­ment by Employer; or (c) any
of the suppliers of such entities then existing or existing at any time within
three (3) years prior to termination of Employee’s employment by Employer.


(b)           The parties hereto agree that in the event that either the length
of time or the geographic area set forth in paragraph (a) is deemed too
restrictive in any court proceeding, that the court may reduce such restrictions
to those which it deems reasonable under the circumstances.


(c)           Employee agrees and acknowledges that Employer does not have any
adequate remedy at law for the breach or threatened breach by him of this
covenant and agrees that Employer may in addition to the other remedies which
may be available to it under this Agreement, file a suit in equity to enjoin
Employee from such breach or threatened breach.




8.           Reasonableness of Restrictions.


(a)           Employee has carefully read and considered the provisions of
Sections 1 through 7 hereof and, having done so, agrees that the restrictions
set forth therein are fair and reasonable and are reasonably required for the
protection of the interests of Employer, its officers, directors, stockholders
and employees.


(b)           In the event that, notwithstanding the foregoing, any part of the
covenants set forth in Sections 1 through 7 hereof shall be held to be invalid
and unenforceable, the court so deciding may reduce or limit the terms of such
provision to allow such provision to be enforced.
9.           Burden and Benefit.  This Agreement shall be binding upon, and
shall inure to the benefit of, Employer and Employee, and their respective
heirs, personal and legal representatives, and, in the case of Employer, its
successors and assigns.


10.           Governing Law.  In view of the fact that the principal office of
Employer is located in the State of North Carolina, it is understood and agreed
that the construction and interpretation of this Agreement shall at all times
and in all respects be governed by the laws of the State of North Carolina.


11.           Severability.  The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any one or more of the
provisions hereof shall not affect the validity or enforceability of the other
provisions hereof.



 
 

--------------------------------------------------------------------------------

 

12.           Employer.  As used herein, the term "Employer" shall also include
any corporation which is at any time the parent or a subsidiary of Employer, or
any corporation or entity which is an affiliate of Employer by virtue of common
(although not identical) ownership, and for which Employee is providing services
in any form during his employment with Employer or any such other corporation or
entity.


13.           Notices.  Any notice required to be given hereunder shall be
sufficient if in writing, and sent by certified or registered mail, return
receipt requested, first-class postage prepaid, in the case of Employee, to his
address as shown on Employer's records, and in the case of Employer, to its
principal office in the State of North Carolina.


14.           Entire Agreement.  This Agreement contains the entire agreement
and understandings by and between Employer and Employee with respect to the
covenants herein described, and no representations, promises, agreements or
understandings, written or oral, not herein contained shall be of any force or
effect.  Nothing contained in this Agreement shall be deemed or construed to
constitute an agreement by Employer to employ or continue to employ
Employee.  No change or modification hereof shall be valid or binding unless the
same is in writing and signed by the parties hereto.  No waiver of any provision
of this Agreement shall be valid unless the same is in writing and signed by the
party against whom such waiver is sought to be enforced; moreover, no valid
waiver of any provision of this Agreement at any time shall be deemed a waiver
of any other provision of this Agreement at such time nor will it be deemed a
valid waiver of such provision at any other time.


15.           Headings.  The headings and other captions in this Agreement are
for convenience and reference only and shall not be used in interpreting,
construing or enforcing any of the provisions of this Agreement.


16.           Effective Date.  This Agreement shall be effective as of the date
May 25, 2007.


IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement as
of the day and year first above written.


EMPLOYER:



 
POZEN Inc.
       
By:
/s/ John E. Barnhardt
 
Name:
John E. Barnhardt
 
Title:
Vice President, Finance and Administration



EMPLOYEE:



 
/s/ John G. Fort
 
May 25, 2007
 
John G. Fort, MD, MBA
 
Date:
 




 
 

--------------------------------------------------------------------------------

 



SCHEDULE A
Inventions, Ideas, Products, Etc. Not Covered in Section 3(i) of the Agreement




[Note:  If Employee has no such items to disclose, write "NONE" on this
line:  ___________.]







 
 

--------------------------------------------------------------------------------

 
 